Citation Nr: 1641819	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-20 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected left knee excision of osteochondroma and service-connected right knee strain.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active duty service from June 1990 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Board finds that an additional VA medical examination is required prior to adjudication of the issue on appeal.  Here, the Veteran was provided a VA medical examination in April 2012.  The VA examiner opined that the back disability was "less likely" than not the result of the excision of his service-connected osteochondroma of the left knee.  Concerning rationale for the opinion, the examiner only commented that the lumbar spine films from 2011 showed a normal spine.  In addition, the Veteran was subsequently granted service connection for right knee strain by a rating decision in April 2013.  There is no opinion as to whether the service-connected right knee strain caused or aggravated the Veteran's low back disability.  See 38 C.F.R. § 3.310; Robinson v. Peake, 21 Vet. App. 545 (2008).  As a result, the Board finds that a new VA medical examination must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination concerning the current nature and etiology of his low back disability.  The claims folder must be reviewed and the examiner must indicate that the review was completed. 

Following review of the claims folder, express an opinion as to the following: 

*Is it at least as likely as not (50 percent or greater probability) that the Veteran's low back disability was proximately due to or aggravated by service-connected left knee excision of osteochondroma?

*Is it at least as likely as not (50 percent or greater probability) that the Veteran's low back disability is proximately due to or aggravated by the service-connected right knee strain?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

Rationale must be provided for each opinion reached.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative.  Provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




